Citation Nr: 0310793	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-02 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether a May 1953 VA rating decision which denied service 
connection for a right eye disorder contained clear and 
unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).  

Procedural history

The veteran served on active duty from October 1950 to 
September 1952. 

The veteran's original claim of entitlement to service 
connection for a right eye disorder was denied by the RO in a 
May 1953 rating decision.  The veteran submitted several 
subsequent requests to reopen the claim, in May 1971, May 
1987 and December 1992, all of which were denied.

In November 1999, the RO received the veteran's request that 
his claim for service connection for a right eye disorder be 
reopened.  The veteran also claimed that the May 1953 rating 
decision which denied service connection for the right eye 
disorder contained clear and unmistakable error (CUE).  In a 
July 2000 rating decision, the RO declined to reopen the 
right eye claim and found that the May 1953 rating decision 
denying service connection for a right eye disorder did not 
contain CUE.  The veteran disagreed with the July 2000 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in February 2001.  

In an October 2002 rating decision, the RO granted service 
connection for the right eye disorder.  The veteran has not 
appealed that decision, and accordingly it will be addressed 
no further in this decision.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability].  The only 
issue remaining on appeal is the CUE claim.



FINDING OF FACT

The RO's May 1953 decision denying service connection for a 
right eye disorder was not reasonably supported by the 
evidence then of record.


CONCLUSION OF LAW

The May 1953 RO rating decision denying service connection 
for a right eye disorder contained clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the RO rating decision of May 1953, 
which denied service connection for a right eye disorder, was 
founded on CUE, and that but for that error, he would have 
been entitled to service connection and VA compensation since 
that time. 

The Board observes in passing that the May 1953 RO rating 
decision also denied the veteran's claims of entitlement to 
service connection for a foot disorder and a stomach 
disorder.  The veteran has not expressed any disagreement 
with that part of the RO's decision.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, in 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that "there is nothing in the text or the legislative history 
of VCAA to indicate that VA's duties to assist and notify are 
now, for the first time, applicable to CUE motions."

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday v. Principi, 14 Vet. App. 282-83 (2001).  
However, the Court further indicated that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim of CUE is not by itself a claim 
for benefits.  Thus, CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  Thus, 
a "claimant", as defined by 38 U.S.C.A. § 5100 (West 2002), 
cannot encompass a person seeking a revision of a final 
decision based upon CUE.  As a consequence, VA's duties to 
notify and assist contained in the VCAA are not applicable to 
CUE claims.

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claim is not subject 
to the provisions of the VCAA.  The Board hastens to point 
out, however, that notwithstanding the fact that the VCAA 
appears to be inapplicable to this issue, the veteran has 
been accorded ample opportunity to present evidence and 
argument on all matters on appeal, as required by the Court's 
jurisprudence in general.  

Pertinent Law and Regulations 

CUE

The law and VA regulations state that a notice of 
disagreement shall be filed within one year from the date of 
mailing of the notification of the initial review and 
determination; otherwise, the determination will become 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.104(a) (2002).  Previous determinations which are final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error.  38 C.F.R. § 3.105(a) (2002).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: 

(1) "[E]ither the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and 

(3) a determination that there was clear and 
unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) [quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)].



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Factual Background

The veteran had active service from October 1950 to September 
1952.  The service entrance examination shows vision in the 
right eye measured at 20/40, uncorrected.  At separation, the 
veteran's vision was measured at 20/60 in the right eye.  
PULHES was all "1".  There is no record of treatment or 
complaint of any injury or disease of the right eye during 
service.  A notation on the separation examination report 
under ophthalmoscopic clinical evaluation referred to 
"lesions, chorio-retinitis".  No specifics were given.  
Under "PULHES", "E" (eyes) was changed from "1" to "3".  
See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) [the 
"PULHES" profile reflects overall physical and psychiatric 
condition on a scale of 
1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service)].

The veteran filed his claim of entitlement to service 
connection for a right eye disorder in October 1952, shortly 
after he left service.  The veteran alleged that he was hit 
in the eye by a shell casing and was treated at the station 
hospital at Fort Belvoir, Virginia in December 1951.  The RO 
denied the claim, which it characterized as a claim for 
service connection for defective vision, in May 1953.  The RO 
stated that defective vision was noted at induction, and in 
the absence of any active pathology in service, the degree 
found at discharge was considered natural progress and not 
aggravation due to service.  The veteran was not accorded a 
VA compensation and pension examination.  

Analysis

In addressing whether there was CUE in the May 1953 rating 
decision, the Board observes that prior to 1990, the RO had 
no specific obligation to include a statement of reasons for 
the decision.  See 38 U.S.C.A. § 5104(b) (West 2002).  Thus, 
in order to establish CUE, it must be clear from the face of 
the decision that a particular fact or law in a pre-1990 
decision was not considered in the RO's adjudication of the 
case.  Cf. Eddy v. Brown, 9 Vet. App. 52, 58 (1996) [silence 
in a final RO decision made before February 1990 cannot be 
taken as showing a failure to consider evidence of record]; 
see also Crippen v. Brown, 9 Vet. App. 412 (1996).

The law pertaining to service connection in 1953 essentially 
mirrors the present law.  In essence, in order for service 
connection to be granted, there must exist a disability which 
was incurred in or aggravated by military service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In this case, the 
veteran does not appear to contend that the RO's May 1953 
rating decision misapplied the law as it then existed, and 
the Board sees no such misapplication of law.  

In his February 2001 VA Form 9, the veteran stated that the 
RO erred because they never mentioned a hospitalization for 
the eye injury allegedly suffered in December 1951, nor was 
the separation examination considered.  The veteran further 
complained that he was not afforded a VA examination.  

With respect to the veteran's contentions that the RO erred 
in not obtaining a VA examination, attacks on improper 
procedure, such as an alleged failure on the part of the RO 
to assist the veteran in the development of his claim, cannot 
be the basis of CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 
383-84 (1994).  Accordingly, these contentions fail.

The veteran has also contended, however, that the RO did not 
consider or did not properly account for the change in his 
eyesight noted during the separation physical examination.  
The RO found that although a decrease in visual acuity had 
occurred, such was the result of a natural progression of the 
veteran's pre-existing condition.  The RO based this finding 
on the lack of evidence of any active pathology in service.  
However, in so finding, the RO neither noted nor discussed 
the reference on the service separation examination, to 
lesions, chorio-retinitis on the veteran's eye.  These 
lesions were not noted at entry into service.  See 
38 U.S.C.A. § 1111, the statutory presumption of soundness on 
enlistment.  Nor did the RO account for the decrease in 
PULHES from "111111" on enlistment to "111131" on 
separation, the "3" referring to the veteran's eyes.

Thus, it appears that, in specifically finding that there was 
no active pathology in service, the RO ignored explicit 
evidence in the veteran's favor, namely the finding on the 
separation physical examination of lesions on the eye.  
Moreover, the RO mischaracterized the issue as one simply 
involving defective vision, rather than an eye injury as had 
been contended by the veteran in his original claim.  This is 
significant, because then, as now, refractive error is 
considered to be a congenital or developmental abnormality 
for which service connection may not be granted, as opposed 
to residuals of disease or injury, for which service 
connection may be granted.  See 38 C.F.R. §§ 3/303, 4.9 
(2002). 

The Board concludes that the correct facts, as they were 
known at the time of the May 1953 decision, were not properly 
accounted for or discussed.  The resulting error is 
undebatable and the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made.

Accordingly, the Board concludes that the veteran has set 
forth specific allegations of error which warrant a finding 
of CUE in the May 1953 rating decision.  The appeal is 
accordingly granted.




ORDER

The RO's May 1953 rating decision denying service connection 
for a right eye disorder was clearly and unmistakably 
erroneous.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



